                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



TODD PHENEGER,

               Plaintiff,

                                                        Civil Action 2:18-cv-1074

       v.                                               Magistrate Judge Chelsey M. Vascura


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.



                                    OPINION AND ORDER

       Plaintiff, Todd Pheneger (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for Social Security Disability Insurance Benefits and Supplemental Security Income.

This matter is before the Court on Plaintiff’s Statement of Errors (ECF No. 17), the

Commissioner’s Response in Opposition (ECF No. 23), and the administrative record (ECF No.

10). For the reasons that follow, Plaintiff’s Statement of Errors is OVERRULED, and the

Commissioner’s decision is AFFIRMED.

                                      I.      BACKGROUND

       Plaintiff protectively filed his application for Disability Insurance Benefits and for

Supplemental Security Income on February 23, 2015. In his application for Disability

Insurance Benefits, Plaintiff alleged a disability onset of June 1, 2011. After his application

was denied initially and upon reconsideration, Plaintiff timely requested a hearing before an
administrative law judge. Administrative Law Judge Matthew Winfrey (“ALJ”) held a hearing

on September 26, 2017, at which Plaintiff, represented by counsel, appeared and testified.

Vocational Expert John Finch (the “VE”) and Medical Expert Dr. Jonathan Nusbaum, M.D. (the

“ME”) also appeared and testified at the hearing. On February 26, 2018, the ALJ issued a

decision finding that Plaintiff was not disabled within the meaning of the Social Security Act

prior to June 21, 2017, but that he became disabled as of June 21, 2017, through the date of the

decision. (R. at 19-33.) The Appeals Council denied Plaintiff’s request for review and

adopted the ALJ’s decision as the Commissioner’s final decision. Plaintiff then timely

commenced the instant action.

       In his Statement of Errors (ECF No. 17), Plaintiff challenges the ALJ’s evaluation the

opinions of the ME, Dr. Nusbaum, and examining physician Dr. Mark Weaver, M.D. With

regards to the ALJ’s consideration of Dr. Nusbaum, Plaintiff points out that the ALJ’s discussion

of Dr. Nusbaum’s opinion erroneously concludes that Dr. Nusbaum found that the evidence did

not support any manipulative limitations when, in fact, Dr. Nusbaum opined that Plaintiff could

only occasionally reach above shoulder level with his left extremity. Plaintiff maintains that the

ALJ compounded this error because although he accorded Dr. Nusbaum’s opinions “significant

weight,” the ALJ neither included the limitation Dr. Nusbaum opined relating to the use of

Plaintiff’s upper extremity in the residual functional capacity (“RFC”) nor provided any

explanation for his failure to do so. Plaintiff further argues that the ALJ failed to offer good

reasons for his rejection of Dr. Nusbaum’s opinion that Plaintiff could only stand or walk for one

hour at a time. With regards to the ALJ’s consideration of Dr. Weaver’s opinions, Plaintiff

asserts that “[i]t was error for the ALJ to reject Dr. Weaver’s findings and opinions simply


                                                 2
because they were not as specific as the ALJ would have preferred.” (Pl.’s Statement of Errors

21, ECF No. 17.) Plaintiff adds, “If Dr. Weaver’s opinions were too vague either the State

Agency . . . or the ALJ could have requested [Dr. Weaver] to clarify the extent of the

limitations.” (Id.) According to Plaintiff, the ALJ should have included some manipulative

limitations in Plaintiff’s RFC to account for Dr. Weaver’s opinion that Plaintiff would “probably

be limited in . . . handling objects.” (Id. at 20 (quoting R. at 606).)

       In her Memorandum in Opposition, the Commissioner asserts that any error the ALJ

committed in his consideration of Dr. Nusbaum’s opinions is harmless because the VE testified

that the addition of at-issue limitations would not erode the available jobs identified. She

further asserts that the ALJ reasonably discounted Dr. Weaver’s opinion and that substantial

evidence supports the ALJ’s RFC determination.

                           II.     THE ADMINISTRATIVE DECISION

       On February 21, 2018, the ALJ issued his decision. (R. at 19-33.) The ALJ first found

that Plaintiff meets the insured status requirements through June 30, 2016. At step one of the




                                                  3
sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial

gainful activity since June 1, 2011, the alleged onset date. The ALJ found that Plaintiff had the

severe impairments of status post lumbar fusion, degenerative joint disease and posterior labrum

tear of the left shoulder, status post skull fracture with subdural hematoma, seizures,

encephalomalacia, status post right wrist surgery, bipolar disorder, intermittent explosive

disorder, and neurocognitive disorder due to traumatic brain injury. (R. at 23.) He further

found that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments described in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (R. at 24-25.) At step four of the sequential process, the ALJ set forth Plaintiff’s

RFC as follows:

       After careful consideration of the entire record, the undersigned finds that since


1.
   Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1. Is the claimant engaged in substantial gainful activity?

       2. Does the claimant suffer from one or more severe impairments?

       3. Do the claimant’s severe impairments, alone or in combination, meet or equal
          the criteria of an impairment set forth in the Commissioner’s Listing of
          Impairments, 20 C.F.R. Subpart P, Appendix 1?

       4. Considering the claimant’s residual functional capacity, can the claimant
          perform his or her past relevant work?

       5. Considering the claimant’s age, education, past work experience, and residual
          functional capacity, can the claimant perform other work available in the
          national economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                4
       June 1, 2011, the claimant has the residual functional capacity to perform sedentary
       work as defined in 20 CFR 404.1567(a) and 416.967(a) except the claimant can
       stand and walk for up to four hours during a normal work day. He can
       occasionally balance, but can never climb ladders, ropes, or scaffolds, be exposed
       to workplaces hazards, such as unprotected heights or danger moving mechanical
       parts, and he can never operate a motor vehicle. The claimant can perform simple,
       routine, and repetitive tasks, but not at a production rate pace, such as no assembly
       line work, and with only occasional changes in the workplace. Additionally he
       can never interact with the public but he can occasionally interact with co-workers
       and supervisors, which would include being limited to jobs where the claimant’s
       job responsibilities were performed without close teamwork, tandem work, or over-
       the-shoulder supervision.

(R. at 25.) In calculating Plaintiff’s physical RFC, the ALJ relied upon the opinions of ME Dr.

Nusbaum, according his opinion “significant weight” and concluding that his opinions were

consistent with the overall records with the exception of Dr. Nusbaum’s opinion that Plaintiff

could only stand or walk for one hour at a time. (R. at 29-30.)

       The ALJ concluded that Plaintiff has been unable to perform any of his past relevant

work. The ALJ explained that prior to the June 1, 2011 onset date, Plaintiff was a “younger

individual,” but that on June 21, 2017, his age category changed to “an individual close

approaching advanced age.” (R. at 31.) Relying on the VE’s testimony, the ALJ concluded

that prior to June 21, 2017, Plaintiff could perform other jobs that exist in significant numbers in

the economy. (R. at 31-32.) He therefore concluded that Plaintiff was not disabled under the

Social Security Act for this time period. The ALJ further concluded that beginning on June 21,

2017, the day Plaintiff’s age category changed, Plaintiff became disabled in accordance with

Medical-Vocational Rule 201.14. (R. at 32.)

                                 III.    STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

                                                 5
proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court

must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).




                                                   6
                                         IV.     ANALYSIS

       As set forth above, Plaintiff maintains that the ALJ erred in his consideration of two

record opinions relating to his physical impairments. The Court finds these contentions of error

to be unpersuasive.

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(c); see also SSR 96–8p 1996 WL 374184, at *7 (July 2,

1996) (“The RFC assessment must always consider and address medical source opinions.”).

The applicable regulations define medical opinions as “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the nature and

severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you can

still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. §

416.927(a)(2). The regulations provide that where, as here, there is no opinion from a treating

physician, the ALJ must explain the weight assigned to the opinions of the available medical

sources:

       Unless a treating source’s opinion is given controlling weight, the administrative
       law judge must explain in the decision the weight given to the opinions of a State
       agency medical or psychological consultant or other program physician,
       psychologist, or other medical specialist, as the administrative law judge must do
       for any opinions from treating sources, nontreating sources, and other
       nonexamining sources who do not work for us.

20 C.F.R. § 416.927(e)(2)(ii).

       Regardless of the source of a medical opinion, in weighing the opinion, the ALJ must

apply the factors set forth in 20 C.F.R. § 416.927(c), including the examining and treatment

relationship, supportability of the opinion, consistency of the opinion with the record as a whole,

and the specialization of the source. See also 20 C.F.R. § 404.1527(c) (identifying the same

                                                 7
factors for evaluating medical opinion evidence). However, an ALJ is not required to discuss

each factor in 20 C.F.R. § 404.1527(c) when weighing the opinion evidence. Tilley v. Comm’r

of Soc. Sec., No. 09-6081, 2010 WL 3521928, at *6 (6th Cir. Aug. 31, 2010) (indicating that,

under Blakley and the good reason rule, an ALJ is not required to explicitly address all of the six

factors within 20 C.F.R. § 404.1527(d)(2) for weighing medical opinion evidence within the

written decision); see also Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804 (6th Cir.

2011) (holding that “[a]lthough the regulations instruct an ALJ to consider [the § 404.1527]

factors,” they do not require “an exhaustive factor-by-factor analysis”); Boseley v. Comm’r of

Soc. Sec. Admin., 397 F. App’x 195, 199 (6th Cir. 2010) (“Neither the ALJ nor the Council is

required to discuss each piece of data in its opinion, so long as they consider the evidence as a

whole and reach a reasoned conclusion.”).

A.     The ALJ’s Consideration of Dr. Nusbaum’s Opinions

       The Court finds any error in the ALJ’s consideration and evaluation of ME Dr.

Nusbaum’s opinions to be harmless.

       The ALJ accorded ME Dr. Nusbaum’s opinions “significant weight,” reasoning as

follows:

               Significant weight . . . is given to the opinions of the impartial medical
       expert, Dr. Nusbaum. Dr. Nusbaum had the opportunity to review the record as a
       whole in order to obtain a longitudinal history of the claimant’s impairments. As
       opposed to the State Agency findings, Dr. Nusbaum indicated that the claimant
       would be limited to sedentary work with additional postural and environmental
       limitations as adopted into the above residual functional capacity. Dr. Nusbaum
       also found that the evidence did not support any manipulative limitations or further
       environmental limitations. The undersigned finds that these opinions are
       consistent with the overall records. However, the undersigned did not adopt the
       portion of Dr. Nusbaum’s opinion regarding the claimant being limited to standing
       and walking for one hour at a time for a total of four hours. While the undersigned
       did adopt the four-hour limit, the evidence does not support finding that the

                                                 8
       claimant can stand only one hour at a time. For example, the claimant testified
       that he is capable of performing chores, doing yard work, biking two to three miles
       and walking five to ten blocks without sitting down. Therefore Dr. Nusbaum’s
       opinions are given significant rather than great, weight.

(R. at 29-30.)

       Plaintiff correctly points out that the ALJ erred in stating that “Dr. Nusbaum also found

that the evidence did not support any manipulative limitations,” (R. at 29), given Dr. Nusbaum’s

opinion that Plaintiff “would be limited to occasional use of his left upper extremity above

shoulder level,” (R. at 81), a limitation the ALJ neglected, without explanation, to incorporate in

Plaintiff’s RFC. But as the Commissioner points out, upon cross-examination, the VE testified

that number of available jobs and the representative examples offered would not change with the

additional limitation “that the left upper extremity could only occasionally be used over shoulder

level.” (R. at 88.) Thus, the ALJ’s failure to include or offer an explanation for declining to

include this limitation is harmless such that reversal is not warranted. See, e.g., Wills v. Colvin,

No. 14-C-960, 2016 WL 1060254, at *9 (E.D. Wis. Mar. 15, 2016) (finding harmless error

where limitations were omitted, but the representative jobs the VE identified were unskilled,

explaining “[s]ince unskilled jobs are by definition ‘simple, routine, and repetitive,’ the omission

from the hypothetical of these limitations is harmless” (citation omitted)); Riley v. Comm’r of

Soc. Sec., No. 3:11-cv-194, 2012 WL 553123, at *8 (S.D. Ohio Feb. 21, 2012) (ALJ’s failure to

include certain RFC limitations is harmless error where the claimant could still perform her past

relevant work despite these limitations); see also Kobetic v. Comm’r, 114 F. App’x 171, 173 (6th

Cir. 2004) (“When remand would be an idle and useless formality, courts are not required to

convert judicial review of agency action into a ping-pong game.” (internal quotation marks and

citation omitted)).

                                                  9
       For this same reason, even if the Court assumes that the ALJ erred in rejecting Dr.

Nusbaum’s opinion that Plaintiff could only stand or walk for an hour at time, such error is

harmless because upon cross-examination, the VE likewise testified that the addition of such a

limitation would not change the number of available jobs and the representative examples he had

identified. (See R. at 88 (“Q: If we go back to the first [hypothetical] . . . [a]nd if standing and

walking . . . was . . . further limited to no more than one hour at a time, would that change your

answers at all? A: No.”).)

       For these reasons, Plaintiff’s first contention of error is OVERRULED.

B.     The ALJ’s Consideration of Dr. Weavers’ Opinions

       Within this contention of error, the ALJ faults the ALJ for not incorporating manipulative

limitations into Plaintiff’s RFC to account for Dr. Weaver’s opinion that Plaintiff would

“probably be limited in . . . handling objects.” (Pl.’s Statement of Errors at 20 (quoting R. at

606.).) The ALJ offered the following discussion of Dr. Weaver’s opinions:

               The undersigned gives little weight to the opinions of physical consultative
       examiner, Mark Weaver, M.D. Although Dr. Weaver examined the claimant, his
       description of the claimant’s limitations is vague and he has not provided a
       function-by-function analysis. Further Dr. Weaver indicates that claimant would
       “probably be limited” in certain areas of performance, but no further description is
       provided. As such, the undersigned assigns little weight to this opinion and,
       instead, relies on the above-described objective evidence in formulating the above
       residual functional capacity.

(R. at 30 (internal citations to the record omitted).) As relevant to this contention of error, the

ALJ offered the following discussion relating to Plaintiff’s right wrist injury:

              The records document the claimant’s right wrist injury suffered from a fall
       in November 2016. Imaging revealed a fracture and, given that the claimant had
       complained of moderate to severe pain with numbness and tingling prior to this
       incident, a carpal tunnel release was performed at the same time as an open
       reduction and internal fixation. During a follow-up appointment in January 2017,

                                                 10
       the claimant reported that he had improved and his pain was much better. Though
       he still had some stiffness, he exhibited a full range of motion of his wrist and
       fingers, intact sensation, normal pulses, and he denied any issues. Though the
       claimant reported that he was still having wrist pain in February 2017, it was noted
       that the claimant had never gone to occupational therapy as prescribed.

               The undersigned has considered the claimant’s shoulder and wrist
       impairments in assessing the claimant’s above residual functional capacity. As a
       result, the undersigned has limited the claimant to sedentary work with the
       additional postural limitation of never climbing ladders, ropes, or scaffolds. The
       undersigned further notes that the evidence of each impairment does not provide
       support for providing further manipulative restrictions as the claimant’s range of
       motion and fine motor skills are not a limited as alleged.

(R. at 27-28 (internal citations to the record omitted).) In addition, as set forth above, the ALJ

accorded “significant weight” to the opinion of ME Dr. Nusbaum, who likewise considered

Plaintiff’s testimony relating to limitations from his right wrist injury, Plaintiff’s treatment for

his injury, and Dr. Weaver’s opinion and specifically decided to “not place any manipulative

limitations.” (R. at 80-81.)

       The Court finds that the ALJ did not err in declining to incorporate a manipulative

limitation in Plaintiff’s RFC based upon Dr. Weaver’s opinion that Plaintiff would “probably be

limited in . . . handling objects.” See Hummel v. Comm’r of Soc. Sec., No. 2:16-cv-937, 2018

WL 328960, at *10 (S.D. Ohio Jan. 9, 2018) (ALJ did not error in rejecting limitations “couched

in probabilistic terms like ‘would probably’”); Jones v. Comm’r of Soc. Sec., No. 2:17-cv-233,

2017 WL 5476358, at *7 (S.D. Ohio Nov. 17, 2015) (ALJ did not error in rejecting opinions as

“vague and equivocal” where doctor “did not offer specific vocational restrictions” and opined

that the claimant “would probably be restricted” in certain activities).

       Plaintiff’s apparent contention that the ALJ erred in failing to request Dr. Weaver to

clarify his opinions is unavailing. As the Commissioner points out, the regulations state that


                                                  11
recontacting a medical source is discretionary. See 20 C.F.R. § 404.1520b(b)(1)(i) (“We may

recontact your medical source. We may choose not to seek additional evidence or clarification

from a medical source . . . .”); see also Jones, 2017 WL 5476358, at *7 (“Because the ALJ had

discretion to determine whether additional evidence was necessary to render a decision, she did

not err in failing to seek clarification of Dr. Weaver’s opinion.”); Tracey v. Comm’r of Soc. Sec.,

No. 2:14-cv-1379, 2015 WL 4748009, at *11 (S.D. Ohio Aug, 12, 2015) (finding that “Plaintiff’s

contention that the ALJ had a duty to seek clarification” of a physician’s opinion “is unavailing”

because the ALJ only has a heightened duty to develop the record in limited circumstances).

       Equally unavailing is Plaintiff’s assertion that the ALJ erred in identifying Plaintiff’s

“status post right wrist surgery” as a severe impairment without imposing some limitation in his

RFC to accommodate this impairment. (See Pl.’s Statement of Errors 21, ECF No. 17.) As

discussed above, the ALJ offered a discussion relating to Plaintiff’s wrist injury and treatment

related to this injury and explicitly stated that as a result of his wrist impairment, he “limited

[Plaintiff] to sedentary work with the additional postural limitation of never climbing ladders,

ropes, or scaffolds.” (R. at 27.) As the Commissioner points out, sedentary work, as defined

in the Commissioner’s regulations, “involves lifting no more than 10 pounds at a time and

occasionally lifting or carrying articles like docket files, ledgers, and small tools.” See 20

C.F.R. §404.1567(a). Thus, contrary to Plaintiff’s assertion, the ALJ did, in fact, impose RFC

limitations to accommodate Plaintiff’s impairment of status post right wrist surgery.

       Finally and most significantly, the ALJ identified substantial evidence in support of his

determination that Plaintiff did not require the inclusion of specific manipulative limitations,

including Plaintiff’s treatment records, Plaintiff’s failure to attend the occupational therapy as


                                                  12
prescribed, and the opinion of Dr. Nusbaum, who had reviewed the entire record, including Dr.

Weaver’s examination report and opinion.

       For all of these reasons, Plaintiff’s second contention of error is OVERRULED.

                                   V.       DISPOSITION

       From a review of the record as a whole, the Court concludes that substantial evidence

supports the ALJ’s decision denying benefits prior to June 21, 2017. Accordingly, Plaintiff’s

Statement of Errors is OVERRULED, and the Commissioner of Social Security’s decision is

AFFIRMED.

       IT IS SO ORDERED.

                                                    /s/ Chelsey M. Vascura
                                                   CHELSEY M. VASCURA
                                                   UNITED STATES MAGISTRATE JUDGE




                                              13
